1

2

3                                     UNITED STATES DISTRICT COURT

4                                            DISTRICT OF NEVADA

5                                                        ***

6
      LEEANN E. ARCHULETA; and MICHAEL B.
7     DICKENS,
8                           Plaintiffs,                       2:15-CV-01608-MMD-VCF
                                                              ORDER
9     vs.
      CORRECTIONS CORPORATION OF
10
      AMERICA,
11                          Defendant.
12

13          Before the court is the LeeAnn E. Archuleta v. Corrections Corporation of America, case number
14   2:15-cv-01608-MMD-VCF.
15          On January 28, 2019, the court ordered Plaintiff Michael B. Dickens either retain counsel or file a
16   notice of appearing pro se on or before February 25, 2019. (ECF No. 69). To date, Mr. Dickens has not
17   retained counsel or file a notice of appearing pro se.
18          Pursuant to Local Rule IA 11-8, “[t]he Court may, after notice and an opportunity to be heard,
19   impose any and all appropriate sanctions on an attorney or party who: (a) Fails to appear when required
20   for pretrial conference, argument on motion, or trial; (b) Fails to prepare for a presentation to the Court;
21   (c) Fails to comply with these Rules; or, (d) Fails to comply with any order of this Court.”
22          Here, Mr. Dickens has failed to comply with Court Order, ECF No. 69.
23          Accordingly,
24

25
1           IT IS HEREBY ORDERED that a show cause hearing is scheduled for 1:00 PM, March 27, 2019,

2    in Courtroom 3D of the Lloyd D. George U.S. Courthouse, 333 Las Vegas Boulevard South, Third Floor,

3    Las Vegas, Nevada 89101.

4           IT IS FURTHER ORDERED that a hearing on the Joint Motion of Plaintiff LeeAnn E.

5    Archuleta and Defendant Corrections Corporation of America to Extend Discovery (ECF No. 7), to set

6    final discovery deadlines, is scheduled for 1:00 PM, March 27, 2019, in Courtroom 3D.

7           IT IS FURTHER ORDERED that Michael B. Dickens must attend the hearing in person at the

8    above scheduled hearing.

9           IT IS FURTHER ORDERED that on or before March 20, 2019, Plaintiff Michael B. Dickens must

10   file with the court a response showing cause as to why he should not be sanctioned for failing to comply

11   with this Court’s Order (ECF No. 69). No reply necessary.

12          The Court Clerk is directed to mail a copy of this order to Plaintiff Dickens at the following

13   address:

14
                   Michael B. Dickens
15
                   5819 First Street
16                 Crosby, Texas 77532

17
            DATED this 26th day of February, 2019.
18                                                               _________________________
                                                                 CAM FERENBACH
19                                                               UNITED STATES MAGISTRATE JUDGE

20

21

22

23

24

25
